Citation Nr: 0740806	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  06-01 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial compensable evaluation for left 
testicular varicocele.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel












INTRODUCTION

The veteran had active military service from April 2003 to 
April 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 7, 2005 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  Jurisdiction of this claim was transferred to 
the RO in Boise, Idaho.


FINDING OF FACT

Left testicular varicocele is manifested by no more than 
testicular pain with no competent evidence of renal or 
voiding dysfunction.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
evaluation the veteran's service-connected left testicular 
varicocele have not been met.  38  U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7,  4.115a, 4.115b, 
Diagnostic Code 7529 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2006).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in June 2005.  The 
RO's March notice letter advised the veteran what information 
and evidence was needed to substantiate the claim decided 
herein and what information and evidence must be submitted by 
him, namely, any additional evidence and argument concerning 
the claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies. 
The duty to notify the veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A.   § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  The 
veteran has not identified any other medical evidence that 
should be obtained.  The veteran was afforded VA examinations 
in March 2005 and March 2006.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2007); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  When the requirements for a compensable 
rating of a diagnostic code are not shown, a 0 percent rating 
is assigned. 38 C.F.R. § 4.31.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

The veteran is currently assigned a noncompensable evaluation 
for left testicular varicocele pursuant to Diagnostic Code 
7529, which addresses benign neoplasms of the genitourinary 
system.  38 C.F.R. § 4.115b, Diagnostic Code 7529 (2007).  
Under that diagnostic code, benign growths are to be rated as 
voiding or renal dysfunction, whichever is predominant.  Id.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  38 
C.F.R. § 4.115a.  Evaluation under urine leakage involves 
ratings ranging from 20 to 60 percent and contemplates 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence.  A 20 percent 
evaluation contemplates leakage requiring the wearing of 
absorbent materials which must be changed less than two times 
per day.  Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 10 percent evaluation contemplates daytime 
voiding interval between two and three hours, or awakening to 
void two times per night.  Id.

Obstructed voiding includes ratings ranging from 
noncompensable to 30 percent.  A 10 percent evaluation 
contemplates marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following: (1) post-void residuals 
greater than 150 cubic centimeters (cc's); (2) uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc's per 
second); (3) recurrent urinary tract infections secondary to 
obstruction; (4) stricture disease requiring periodic 
dilatation every 2 to 3 months.

Renal dysfunction includes ratings from noncompensable to 100 
percent.  A 30 percent rating contemplates albumin constant 
or recurring with hyaline and granular casts or red blood 
cells;  or transient or slight edema or hypertension at least 
10 percent disabling under diagnostic code.  Id. 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
criteria to support a compensable evaluation have not been 
met.  At a March 2006 VA examination, the veteran complained 
of testicular pain, particularly when working out or lifting 
more than 40 pounds.  The VA examiner noted that the veteran 
experiences no urinary symptoms or kidney or bladder 
problems.  There is no other medical evidence included in the 
record to indicate the veteran suffers from voiding or renal 
dysfunction.  In fact, the veteran has never claimed he 
experiences such symptoms.  Therefore, the Board finds the 
veteran's service-connected left testicular varicocele does 
not warrant a compensable rating.  38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7529.

The Board has also considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this regard, 
the Board finds that there has been no showing by the veteran 
that the service connected left testicular varicocele has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  The 
diagnosis in a May 2005 examination report indicates that the 
left varicocele should not affect the veteran's usual 
occupation and daily activities.  Under these circumstances, 
the Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996);  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of positive and 
negative evidence to otherwise warrant a favorable decision. 









ORDER

Entitlement to an initial compensable rating for left 
testicular varicocele is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


